UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-4352


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD HAYHURST,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:09-cr-00022-REM-1)


Submitted:   October 29, 2010              Decided:   November 15, 2010


Before NIEMEYER and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Katy J. Cimino, Assistant Federal Public Defender, Clarksburg,
West Virginia, for Appellant.    Betsy C. Jividen, United States
Attorney, Zelda E. Wesley, Assistant United States Attorney,
Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pursuant to a plea agreement, Richard Hayhurst pled

guilty    to    possession         of    firearms    by   a    convicted     felon,   in

violation      of     18   U.S.C.       §§ 922(g)(1),     924(a)(2)     (2006).       The

district court sentenced Hayhurst within the advisory guidelines

range    to    twenty      months’       imprisonment.        Hayhurst     appeals    his

sentence, arguing that the district court erred by denying his

request for a downwardly variant sentence.                     For the reasons that

follow, we affirm.

               We   review    the        district    court’s     sentence,    “whether

inside, just outside, or significantly outside the Guidelines

range,”       under    a    “deferential          abuse-of-discretion       standard.”

Gall v. United States, 552 U.S. 38, 41 (2007).                           In conducting

this    review,       we   first     determine      whether      the   district    court

committed any “significant procedural error, such as failing to

calculate       (or    improperly         calculating)     the    Guidelines      range,

treating the Guidelines as mandatory, failing to consider the

[18 U.S.C.] § 3553(a) [2006] factors, selecting a sentence based

on clearly erroneous facts, or failing to adequately explain the

chosen sentence.”           Id. at 51.        “When rendering a sentence, the

district court must make an individualized assessment based on

the facts presented,” applying the “relevant § 3553(a) factors

to the specific circumstances of the case before it.”                             United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal

                                              2
quotation      marks      and    emphasis        omitted).        The    court          must    also

“state    in    open       court     the     particular        reasons    supporting             its

chosen sentence” and “set forth enough to satisfy” this Court

that    it     has    “considered          the    parties’       arguments       and       has    a

reasoned     basis        for   exercising        [its]    own    legal       decisionmaking

authority.”         Id. (internal quotation marks omitted).

               If the sentence is free from procedural error, we then

review it for substantive reasonableness.                         Gall, 552 U.S. at 51.

“Substantive reasonableness review entails taking into account

the ‘totality of the circumstances, including the extent of any

variance from the Guidelines range.’”                          United States v. Pauley,

511 F.3d 468, 473 (4th Cir. 2007) (quoting Gall, 552 U.S. at

51).      Even       if    this      Court       would    have    imposed       a       different

sentence, “this fact alone is ‘insufficient to justify reversal

of the district court.’”               Id. at 474 (quoting Gall, 552 U.S. at

51).

               Hayhurst does not dispute that his guidelines range

was    properly       calculated.            He       argues    that    his     sentence         is

substantively unreasonable because the district court refused to

downwardly vary from the guidelines range.

               We    apply      an   appellate         presumption       that       a    sentence

imposed      within       the    properly        calculated       guidelines            range    is

reasonable.          United States v. Go, 517 F.3d 216, 218 (4th Cir.

2008); see Rita v. United States, 551 U.S. 338, 346-56 (2007)

                                                  3
(upholding appellate presumption of reasonableness for within-

guidelines sentence).          In rejecting Hayhurst’s request for a

downward   variance,     the   district   court   considered     the   § 3553

sentencing factors and determined that they were best served by

the imposition of a within-guidelines sentence.                 Furthermore,

the court emphasized that a variance was not warranted based on

Hayhurst’s criminal history and the particular circumstances of

this case, namely that Hayhurst took the opportunity to steal

one of the weapons in question from his neighbors’ home when

they had called upon him for help during a family emergency.

Under these circumstances, we conclude that the district court

did not abuse its discretion and that Hayhurst’s sentence is

reasonable.

           For these reasons, we affirm Hayhurst’s sentence.              We

dispense   with   oral     argument   because     the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      4